           Case 1:21-cv-06741-LTS Document 4 Filed 08/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PHILLIP BLACKWOOD,
                               Plaintiff,
                   -against-                                 21-CV-6741 (LTS)
LUIS RINALDI; SGT. ANTHONY                                   ORDER OF DISMISSAL
OLIVERA SAMTUCH; ANDREW
PAVONE; EMANUEL ANJO,
                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, currently incarcerated at Westchester County Jail, brings this pro se action under

42 U.S.C. § 1983. He alleges that in 2020, Defendants “tasered me with a deadly weapon.” (ECF

2 at 7.) For the following reasons, the complaint is dismissed.

       Plaintiff has previously submitted to this Court a substantially similar complaint against

Ossining Police Officers Rinaldi, Samtuchi, and Pavone, and the Village of Ossining. Plaintiff

alleged in that action that in May 2020, these Village of Ossining Police Officers used a taser on

him. 1 That case is pending before the Honorable Cathy Seibel of this Court under docket number

20-CV-5435 (CS). Because this complaint raises the same claims, no useful purpose would be

served by the filing and litigation of this duplicate lawsuit. Therefore, this complaint is dismissed

without prejudice to Plaintiff’s pending case under docket number 20-CV-5435 (CS).




       1
          Plaintiff did not name Emanuel Anjo, who is named in this action, as a defendant in the
case under docket number 20-CV-5435 (CS). Plaintiff can, to the extent consistent with Rule 15
of the Federal Rules of Civil Procedure, seek leave to amend his complaint in his pending action
to add this defendant. If Plaintiff wishes to file a complaint about an incident with a taser that is
different from the May 2020 incident that he raises in the case under docket number 20-CV-5435
(CS), nothing in this order – which dismisses his claims without prejudice – prevents him from
doing so.
            Case 1:21-cv-06741-LTS Document 4 Filed 08/11/21 Page 2 of 2




                                         CONCLUSION

         Plaintiff’s complaint is dismissed as duplicative of his pending case under docket number

20-CV-5435 (CS). The Clerk of Court is directed to mail a copy of this order to Plaintiff and note

service on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     August 11, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge




                                                 2
